Citation Nr: 1029175	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  08-22 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a right 
knee disability.

2.  Entitlement to a rating in excess of 10 percent for a left 
knee disability.

3.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a cervical spine 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to April 
1984.  He served on active duty for training from April 1985 to 
March 1988 and he served on active duty from November 1989 to 
November 1997.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from April 2007 and February 2008 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

In April 2007, the RO held that new and material evidence had not 
been submitted to reopen the claim of entitlement to service 
connection for a cervical spine disability.  In February 2008, 
the RO held that ratings in excess of 10 percent were not 
warranted for the Veteran's service-connected knee disabilities.  

In July 2010, the Veteran testified by video conference at a 
hearing conducted before the undersigned Acting Veterans Law 
Judge.  A transcript of this hearing has been associated with the 
claims folder.


FINDINGS OF FACT

1.  At his July 8, 2010, video conference hearing, prior to the 
promulgation of a decision in the appeal, the Veteran indicated 
that he desired to withdrawal his appeal of the issues of 
entitlement to ratings in excess of 10 percent for right knee and 
left knee disabilities.

2.  The RO initially denied the claim for service connection for 
a cervical spine disability in a July 1999 rating decision; the 
Veteran was notified of the decision and of his right to appeal, 
but he did not initiate an appeal of that decision.

3.  The Veteran attempted to reopen his claim in April 2006 and 
in a September 2006 rating decision the RO held that new and 
material evidence had not been presented to reopen the claim of 
entitlement to service connection for a cervical spine 
disability.  The Veteran was notified of the decision and of his 
right to appeal, but he did not initiate an appeal of that 
decision.

4.  The evidence added to the record since the last final 
decision in September 2006 is not cumulative and was not 
previously considered by decision makers.  The evidence is also 
material because it raises a reasonable possibility of 
substantiating the Veteran's claim of entitlement to service 
connection for a cervical spine disability.

5.  The evidence shows that the Veteran has degenerative disc 
disease and degenerative joint disease of the cervical spine that 
had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the 
Veteran with respect to the issue of entitlement to a rating in 
excess of 10 percent for a right knee disability have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2009).

2.  The criteria for withdrawal of a Substantive Appeal by the 
Veteran with respect to the issue of entitlement to a rating in 
excess of 10 percent for a left knee disability have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2009).

3.  The July 1999 rating decision that denied the claim for 
service connection for a cervical spine disability and the 
September 2006 rating decision that held that new and material 
evidence had not been presented to reopen the claim of 
entitlement to service connection for a cervical spine disability 
are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302, 20.1103 (2009).

4.  New and material evidence has been received to reopen the 
claim for service connection for a cervical spine disability.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2009).

5.  Degenerative disc disease and degenerative joint disease of 
the cervical spine were incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and the Duty to Assist

With respect to the claim to reopen, the Board finds that VA has 
substantially satisfied the duties to notify and assist as 
required under 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009).  To the extent there may 
be any deficiency of notice or assistance, there is no prejudice 
to the appellant in proceeding with this issue given the 
favorable nature of the Board's decision.

Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202 (2009).  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204 (2009).

At his July 8, 2010, Board video conference hearing, the 
Veteran's representative indicated that the Veteran had "signed 
a statement withdrawing all issues on appeal except the issue of 
service connection for degenerative cervical spine."  
Accordingly, the Board does not have jurisdiction to review the 
issues of entitlement to a rating in excess of 10 percent for a 
right knee disability and of entitlement to a rating in excess of 
10 percent for a left knee disability.  As such, they are 
dismissed.

New and Material Evidence

Service connection for a cervical spine disability has been 
previously denied by means of rating decisions dated in July 1999 
and September 2006.

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, the 
action having become final by the expiration of one year after 
the date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2009).  
Thus, the July 1999 and September 2006 rating decisions are 
final.

However, the claim of entitlement to service connection for a 
neck disorder may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
Veteran filed this application to reopen his claim in December 
2006.  Under the applicable provisions, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim. New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2009).  In determining whether evidence is new and 
material, the credibility of the new evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The relevant evidence before VA at the time of the prior final 
decision consisted of the Veteran's service treatment records, VA 
treatment reports dated from March 1998 to April 2006 and the 
Veteran's own statements.  Significantly, service treatment 
records document diagnoses of cervical strains in February and 
March of 1997.  In March 1997, the Veteran reported a history of 
neck problems.  Post-service X-rays dated in May 1999 
demonstrated degenerative changes at C5-6 with anterior 
osteophytes.

Newly received evidence includes VA and private treatment records 
dated through June 2010 and the transcript of the Veteran's July 
2010 Board video conference hearing.  The additional treatment 
records demonstrated that the Veteran has been diagnosed as 
having degenerative joint disease and degenerative disc disease 
of the cervical spine.  In addition, the Veteran testified at his 
July 2010 Board video conference hearing that he did not sustain 
any traumatic injury since he was discharged from service in 
November 1997 and diagnosed with degenerative changes in May 
1999.  This new evidence is sufficient to reopen the claim, as it 
was not previously considered by agency decision makers, is not 
cumulative or redundant, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156.  
Accordingly, the claim for service connection for a cervical 
spine disability is reopened.

Having reopened the claim for service connection for a cervical 
spine disability, the Board must now consider the claim on the 
merits.  

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service, the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence 
not requiring that the proponent have specialized education, 
training, or experience. Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, 
lay testimony is competent when it regards the readily observable 
features or symptoms of injury or illness and "may provide 
sufficient support for a claim of service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).

VA is to give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability benefits.  
38 U.S.C.A. §§ 1154(a) (West 2002).  With regard to lay evidence, 
the Federal Circuit Court recently held that lay evidence, when 
competent, can establish a nexus between the Veteran's disability 
and an in-service disease or injury.  Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).  Citing its previous decisions 
in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit stated in Davidson that it has previously and 
explicitly rejected the view that competent medical evidence is 
always required when the determinative issue in a claim for 
benefits involves either medical etiology or a medical diagnosis.  
See id. at 1316. Instead, under 38 U.S.C.A. §§ 1154(a) lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  
For example, a layperson would be competent to identify a 
"simple" condition like a broken leg, but would not be 
competent to identify a form of cancer.  Id. at 1377 n.4.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; and Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Here, the Veteran testified at his July 2010 Board video 
conference hearing that he began experiencing difficulties with 
his neck during service and he reports having problems with his 
cervical spine ever since.

Service treatment records confirm that the Veteran complained of 
cervical pain in February and March 1997.  

Less than two years following his separation from service, the 
Veteran filed his initial claim for service connection for a 
cervical spine disability.  In May 1999, the presence of 
degenerative changes in the Veteran's cervical spine was 
confirmed, approximately 19 months after his discharge from 
service.  Post-service treatment records show that he has 
continued to consistently complain of cervical spine problems 
since discharge.   As such, there is some evidence of continuity 
of symptomatology demonstrated shortly after service, which is a 
significant factor in a service connection claim.  38 C.F.R. § 
3.303(b); cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).

In this case, the Veteran has reported a history of experiencing 
neck problems during service as well as since his discharge from 
service.  He has also testified that he did not sustain an injury 
to the cervical spine during the time period between his 
discharge from service and his diagnosis of degenerative changes 
of the cervical spine.  The Veteran's account of events and 
symptomatology are corroborated by both service treatment records 
and post-service treatment records.  Thus, resolving all 
reasonable doubt in the Veteran's favor, continuity of cervical 
spine symptomatology is found and service connection is 
warranted.



ORDER

Entitlement to a rating in excess of 10 percent for a right knee 
disability is dismissed.

Entitlement to a rating in excess of 10 percent for a left knee 
disability is dismissed.

New and material evidence has been received to reopen the claim 
of entitlement to service connection for a cervical spine 
disability.

Service connection for degenerative disc disease and degenerative 
joint disease of the cervical spine is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


